J-S55044-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: M.M., A MINOR                            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: M.C., NATURAL MOTHER                 No. 776 WDA 2015


                Appeal from the Order Entered April 16, 2015,
             in the Court of Common Pleas of Allegheny County,
                    Orphans’ Court, at No(s): TPR 152-14

BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                FILED SEPTEMBER 04, 2015

      M.C. (Mother) appeals from the order entered April 16, 2015, in the

Court of Common Pleas of Allegheny County, which terminated involuntarily

her parental rights to her minor daughter, M.M. (Child).1 We affirm.

      Child was born in February of 2013 and was removed from Mother’s

care immediately upon being discharged from the hospital.           Child was

removed as a result of Mother’s pending criminal charges, and because

Mother was unable to return with Child to the homeless shelter where she

resided.   In addition, Mother was not addressing her medical and mental

health needs consistently. Child was adjudicated dependent by order dated

March 20, 2013.




* Retired Senior Judge assigned to the Superior Court.
1
  The parental rights of Child’s putative father, R.M., as well as the parental
rights of any unknown father that Child may have, were terminated by
separate orders entered that same day. Neither R.M. nor any unknown
father is a party to the instant appeal.
J-S55044-15


      On September 2, 2014, the Allegheny County Office of Children, Youth

and Families (CYF) filed a petition to terminate involuntarily Mother’s

parental rights to Child.   A termination hearing was held on January 16,

2015. On April 16, 2015, the orphans’ court entered its decree terminating

Mother’s parental rights. Mother timely filed a notice of appeal, along with a

concise statement of errors complained of on appeal.

      Mother presents one question for our consideration, namely, “Did the

[orphans’] court abuse its discretion and/or err as a matter of law in

concluding that termination of [Mother’s] parental rights would serve the

needs and welfare of the Child pursuant to 23 Pa.C.S. §[]2511(b)?”

Mother’s Brief at 5.

      We consider Mother’s claim mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).


                                      -2-
J-S55044-15


      Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to subections 2511(a)(2), (5), (8), and (b), which provide as

follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     ***


                                    -3-
J-S55044-15


           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                     ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).

     Instantly, Mother concedes that CYF presented clear and convincing

evidence that her parental rights should be terminated pursuant to Section



                                    -4-
J-S55044-15


2511(a).   Mother’s Brief at 9.    Thus, we need only consider whether the

court abused its discretion by terminating Mother’s parental rights pursuant

to subection 2511(b).     We have discussed our analysis under subection

2511(b) as follows.

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In this case, the orphans’ court concluded that termination of Mother’s

parental rights would best serve Child’s needs and welfare. Findings of Fact,

Conclusions of Law and Order of Court, 4/20/2015, at 6, 9 (unnumbered

pages). The court reasoned that Child has no bond with Mother, that Child

would not suffer a detriment if Mother’s parental rights were terminated, and

that termination would allow Child “to pursue a direction of permanency and

quality of life the child deserves.” Id. at 5-6, 9.

      Mother argues that the court failed to analyze the impact that

terminating her parental rights would have on Child. Mother’s Brief at 12-

                                      -5-
J-S55044-15


13. According to Mother, the orphans’ court “made no findings in regard to

what effect termination of [Mother’s] parental rights would have on the Child

but merely concluded that such termination ‘would not be detrimental.’” Id.

at 12 (citation omitted).

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion by terminating involuntarily

Mother’s parental rights to Child.        During the termination hearing,

Psychologist Neil Rosenblum testified that he performed an interactional

evaluation of Child and her foster parents, as well as an interactional

evaluation of Child and Mother, and an individual evaluation of Mother. N.T.,

1/16/2015, at 51.      When asked whether Child has “an attachment to

[M]other that we should be concerned about if [Mother’s] rights would be

terminated[,]” Dr. Rosenblum opined that Child’s relationship with Mother “is

familiarity and recognition but not an attachment.”        Id. at 61.     Dr.

Rosenblum explained that “there would not be any likelihood, not even any

potential, for what we would call a meaningful attachment based on the fact

that [Child has] never lived with her mother and [M]other has never had

anything close to a level of responsibility for caring for her daughter beyond

the visitation.” Id. at 61. In contrast, Dr. Rosenblum observed that Child

has “a very strong primary bond” with her foster parents. Id. at 53.




                                    -6-
J-S55044-15


      Dr. Rosenblum further testified that it was clear during his evaluation

of Mother that she “continues … to suffer from delusional disorder.”2 Id. at

55. Dr. Rosenblum noted, inter alia, that Mother “was at times very illogical

in her thinking” and “spoke increasingly about conspiracies ….”      Id.   Dr.

Rosenblum agreed that Mother’s current mental health renders her incapable

of parenting Child and ensuring Child’s safety and that Mother would need to

“achieve mental health stability over an extended period of time” in order for

him to conclude otherwise. Id. at 57-59. Dr. Rosenblum also agreed that

medication is essential to treating Mother’s mental health and that there is

“zero probability of [M]other being able to function effectively in a rational

manner without medication.” Id. at 60.

      Barbara Moore testified that she was the CYF casework supervisor in

this matter from February 27, 2013, until September 16, 2014.       Id. at 5.

Ms. Moore explained that Mother suffers from sickle cell disease and that

Mother appeared to be “very inconsistent” in addressing her medical needs

during Ms. Moore’s time on the case. Id. at 7, 14. In addition, Mother was

inconsistent in addressing her mental health needs, and refused to take

medication. Id. at 15, 20. Mother alleged that “any medication would not

work with her sickle cell” but failed to provide CYF with documentation

supporting this claim. Id. at 16. Ms. Moore expressed concern that Child



2
 Mother reported to Dr. Rosenblum that she previously had been diagnosed
with bipolar disorder and schizophrenia. N.T., 1/16/2015, at 54.
                                    -7-
J-S55044-15


may not be safe in Mother’s care as a result of her mental health issues. Id.

at 17.

         CYF caseworker Karl Lutz testified that he became the direct services

caseworker assigned to Child’s case on September 16, 2014, but that he had

been working with Child’s foster parents as an adoption caseworker since

May of 2014.       Id. at 34, 43-44.    Mr. Lutz observed that Child is “very

bonded” to her foster parents and that Child’s foster parents do “a wonderful

job” of caring for Child. Id. at 42. Mr. Lutz acknowledged that Mother has

attended her visits with Child and that Mother was “appropriate” during the

visits. Id. at 36. However, Mr. Lutz opined that Mother is not competent to

parent Child. Id. at 47. Mr. Lutz observed, inter alia, that Mother suffers

from delusions.     Id. at 39.   Mother reported to Mr. Lutz that she did not

need medication to treat her mental health issues and that she would refuse

to take medication.      Id. at 38.    Mother stated that she would not take

medication because “it had an adverse effect on her well-being.” Id.

         Based upon this evidence, the orphans’ court found that termination

would not be detrimental to Child but instead would benefit Child by allowing

her to achieve permanency. Indeed, the evidence presented during the

termination hearing supports the court’s conclusion.         Thus, we reject

Mother’s argument that the orphans’ court failed to consider the impact that

terminating Mother’s parental rights would have on Child.




                                       -8-
J-S55044-15

        Child has never lived with Mother and does not share a bond with her.

Instead, Child is bonded with her foster parents. Mother also suffers from

serious mental health issues which pose a potential safety risk to Child.

Mother refuses to take medication necessary to treat these issues, and it is

apparent that Mother will not be capable of caring for Child any time soon, if

ever.

        Accordingly, because we conclude that the orphans’ court did not

abuse its discretion by terminating involuntarily Mother’s parental rights to

Child, we affirm the order of the orphans’ court.

        Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/4/2015




                                     -9-